Denied March 27, 1917.
On Petition for Rehearing.
(162 Pac. 1060.)
Petition for rehearing denied.
Mr. H. T. Botts and Mr. E. J. Claus sen, for the petition.
Mr. Webster Holmes and Mr. T. H. Ooyne, contra.
Department 2.
Mr. Justice McCamant
delivered the opinion of the court.
Plaintiff contends in a petition for a rehearing that in the former opinion we have overlooked Section 3239, L. O. L. This section provides for the approval of ordinances by the mayor and declares that “ thereupon, unless otherwise provided, such ordinance shall become a law and be of force and effect.” This section and Section 3224, quoted in the former opinion, are both parts of the act of 1893. On familiar principles of construction they are to be read together and when they are so read it cannot be held that Section 3239 nullifies the mandatory provisions of Section 3224. In express terms Section 3224 requires the ordinance to be pub-*527listed or posted “before it becomes a law.” If we were to declare ordinance No. 3 effective without such publication or posting, we would legislate judicially.
It is provided by Section 3482, L. O. L., that “amendments to any city charter may be proposed and submitted to the people by the city council, with or without an initiative petition,” but in the instant case the city council failed to do so because of the invalidity of ordinance No. 3. Reliance is placed on a resolution adopted by the council directing the posting of notices of the election which ordinance No. 3 had undertaken to provide for. This resolution did not submit the proposed charter to the voters and therefore did not constitute a compliance with Section 3482, L. 0. L.
It is finally contended that the taxes on which plaintiff relies can be supported under the power of taxation granted by the enabling act of 1893. The pleadings in this case admit that the taxes in question were levied under the authority of the amended charter. The attempt to amend having proved abortive, it follows that the taxes were levied without authority and are void.
The former opinion is adhered to and the petition for rehearing is denied.
Affirmed. Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Moore and Mr. Justice Bean concur.